DETAILED ACTION
Notices to Applicant
This communication is a final rejection. Claims 1-11 and 13-19, as filed 04/22/2022, are currently pending and have been considered below.
No priority is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process, machine, and/or article of manufacture which recite: A method for contacting a predetermined entity based on a classification of a death event comprising the steps of: 
a) providing a user with an electronic data processing device having an input interface and an output interface; 
b) inputting, via the input interface, an assigned value comprised within a first predetermined numeric range to a first partial score based on a method which caused the death of a subject; 
c) inputting, via the input interface, an assigned value comprised within a second predetermined numeric range to a second partial score based on the subject's personal history of mental illness; 
d) inputting, via the input interface, an assigned value comprised within a third predetermined numeric range to a third partial score based on a consistency of the death scene evidence with suicidal dynamics; 
e) inputting, via the input interface, an assigned value comprised within a fourth predetermined numeric range to a fourth partial score based on the number of means that caused the death of the subject; 
f) inputting, via the input interface, an assigned value comprised within a fifth predetermined numeric range to a fifth partial score based on a compatibility of means and injuries with suicidal dynamics; 
g) generating and outputting to the user, via the user output interface, a total score computed by code stored in the electronic data processing device, the score being based on the values of the partial scores of steps b) – f); 
h) determining if a correction factor is to be added to the total score if at least one positive indicator of suicide is present;    
i) classifying the death event as follows: if the total score is less than or equal to a first threshold the death is classified as suicide; if the total score is greater than the first threshold and it is less than or equal to a second threshold the death is classified as atypical suicide; outputting to the user, via the output interface, the suicide or atypical suicide determination; if the score is greater than the second threshold, than the death is classified as incompatible with suicide; 
j) using the electronic data processing device to generate and send a signal to the predetermined entity, via a telecommunication system if the death event is classified as incompatible with suicide contacting the predetermined entity.

Step 2A Prong One
The broadest reasonable interpretation of these steps includes mental processes because each italicized component can practically be performed by the human mind or with pen and paper. Nothing in the claims precludes the italicized portions from practically being performed in the mind. For example, assigning values and classifying events in the context of this claim encompasses a mental process of the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The italicized portions also encompass methods of organizing human activity because they assist a pathologist in analyzing a subject and notifying authorities. The claim further recites mathematical concepts such as scores and sums.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-9, 11, and 13-15 which recite additional aspects of the mental process or claims 16-19 which recite additional generic computing equipment).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as inputting and outputting data via interfaces or recitation of generic computing equipment in claims 16-19 which amount to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “contacting the predetermined entity by sending a signal via a telecommunication system to the predetermined entity” which amounts to an insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-9, 11, and 13-15 which recite additional limitations which amount to invoking computers as a tool to perform the abstract idea and claims 10 and 15 which recites additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to insignificant extra-solution activity). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii), electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii), storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). Additionally, initiating a call to authorities as the result of computer logic indicating the need for police (as in claims 1, 10, and 15) is well-understood, routine, and conventional as demonstrated by the attached “Device automatically calls 911 in a serious car crash” by WMAR reference which describes a commercially available product that senses an accident and calls 911. Additionally, US 8,766,789 to Cosentino et al. demonstrates that this feature was well-known before the filing date of the instant application: The method 400 continues to block 410 to determine if an emergency response is necessary. If an emergency response is determined to be necessary, then the method 400 continues to block 410 to notify emergency services or 911 (col. 9 lines 6-9).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Subject Matter Free from Prior Art
Claims 1-11 and 13-19 recite subject matter is not anticipated or obvious in view of the prior art. 
The closest prior art is described below.
“Operational Criteria for the Determination of Suicide” by Rosenberg et al. describes various criteria for determination of suicide (e.g., page 1448) and a questionnaire that can be used by medical examiners to determine likelihood of suicide (e.g., pages 1454-1455).
“Unusual Suicide in Italy” by Massaro describes a similar problem to the one solved by the instant invention, namely, determining whether an apparent suicide is atypical (e.g., page 799).
USP App. Pub. No. 2019/0244301 to Hanson teaches scoring systems including thresholds for accidents (e.g., par. [0066]) and automatically placing calls based thereon (e.g., par. [0067]).
CN209106500 to Chu describes automatically calling emergency services in the case of a suicide on page 3 (“if examining Found the abnormal situation when news: for example convict suicide or attack police situations such as, can by alarm mechanism”). 
Taken together, the prior art generally describes the problem of determining whether an apparent suicide is typical or atypical using various scored criteria. The prior art also teaches calling emergency services automatically in the event that a score exceeds a threshold. However, the prior art does not teach or suggest the precise five-item scoring mechanism of claim 1.


Response to arguments
Applicant's arguments filed 04/22/2022 have been fully considered and are discussed below. 
Regarding the subject matter ineligibility rejections, Applicant argues that the claimed invention improves technology because automating the cause of death determination provides more accurate determinations and generally improves speed and objectivity (Remarks page 12). These arguments are not persuasive because they merely describe general benefits that flow from automating manual processes. Using computers as tools to increase the speed of a process is insufficient to signal eligibility (FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)). While it may be the case that automating decision-making makes the output more accurate, this does not integrate the abstract idea into a practical application because “mere automation of manual processes” is not sufficient to show an improvement in computer functionality (MPEP 2106.05(a)(I)).
The prior art rejections are withdrawn for the reasons set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan, can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA B BLANCHETTE/               Primary Examiner, Art Unit 3626